OFFICE OF    THEATTORNEY      GENERAL   OF TEXAS
                            AUSTIN




SionaMble Pm.119.   ?folt
countyAttorney
w8Vl8county
Aastla,Texas




          By letter of Feb
IPabloktul T. Halt, kge 2




        'A oertiflcateof exemption from the
payment of poll tax ahall be lsauec? from
a vell bound book, containingtherein
original and duplicate, and upon lasue
the oertlfleataIssued to the exempt
vo ter   shall be detaohed irom Bald book,
leaving l&rein a dupliaete em-bon or other
aopy thereof, vhioh mhnll aontain the same
desorlptlonend the original oertifloate,
bearing its proper number, ahall be delfvered
to the oitlaen ln person to SdentHy him in
voting.     Certifloateeof exemptIon for each
preclnat shall.be numbered conrsoutivslg,
bogInui!q st #umber Ona.


     “XS said voter 1s nxeuaptProm the payment
of poll tax fozr any OS the )9~ona mtstsd in
Artlole 2960, Roviwd Civil 8tstutorroi Texas
oi 1925, the 'c&mOoll~otoP llhsllmark mmh
exemption to b6 a    Pmsnent lx 65p tio n,
                                        a nd
thereafter It -1 r not be neaassary OPFP+
qulred of the voter, vhile hm haa hi8 renlde~o
l.ntho oounq and voting preclnut vhere atwh
esrtiiioatovas t8sued to him, ior surrhvoter
to obtain a yewl.~ oerttflcataof exmtion
ilwmth6 payment of poll.tax. In-the event
the exempt voter, hoMIng oetitfioateunder
thl8 Artlola, shall PelBQverp0aone votin$
pnainot to another vithin the county, vhere
certlilcataof exemption 2s requlCo4,he shall
only be required to present his oartlfloateof
exemption to the Tax CcYAector for 6ndocaement,
vhlch nndorsewnt e&al?,vhov the drts of ramoval,
and the date of endorsieww&.the nev adds66 and
preclnot to vMah euoh voter hea removed, and be
g&&the     seal and el$ned by the County Tax Col-
       .
      "* + *,

      "APt. 2975. Befoce the flmt day of April
 every pap, the CoWlty TsaXQoll*OtOP 8bkl.l.
F




    Honorable Pal   t. Halt, Page 3



           deliver to the Roard that 1s char@   vlth
           the duty of fumlshi.~  election supplies
           separate oertlfle4 lists of oltlzsns in
           eaah preelnot who have pald their poll
           tax or received their certificates of
           exemption, the names being arranged in
           alphabetical ordsr and to eaoh name lta
           appropriate number as shovn by the duplloate
           retained in his offlae vlth a description
           of the voter as to his resl4euae, his voting
           preclnat, length OE his residence in the
           State and County, his race, occupation and
           post-OffiC6 addrsss, if nOt iA a city Of
           more than ten thouaand (10,000) lnhabltants.
           0 0 0."

              Yhile there is se exp~s8  statutory provision top
    the removal or oanoellatlon of the duplicate oarbon copies of
    psrnment exenptlon oertlfloates kept in "a vsll bound book"
    (LBprovided by Artiols 2968, ve bolisve it to bs proper Sor
    the Tax Ass6ssor-Colkeoto~to mark auross the copy of the
    oertlfloate,~"DRCRASRD" vhere he 18 advised by oredlbls infor-
    mation that ths person to whom mob pemvm9nt   oertlfloate ves
                                       .
    Issue4 hss died.

              Artlols 2975, quoted above requires the tu Assessor-
    Collector to prepare ereh year, before the fimt of April, lists
    of qualified voters for e&oh preelsnat. There eas be no question
    but that sush lists ehould not oontaln the namss of psrsons
    known to be deaeased. The reason and propriety of stmh pvoaedure
    is so self-evident as to require no oltatlon of authority thers-
    for,
                                              Yours very truly




    WRXrRS